Title: To Benjamin Franklin from Jonathan Williams, Jr., 25 March 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes March 25. 1777.
I am extreemly uneasy at not hearing from you particularly in answer to mine relative to Mr. Shweighaussers proposals which seems to surprise him, and I am fearfull it will make some impressions unfavourable to the notice and Friendship you have hitherto honoured me with. I who know how many things you have to attend to and being conscious of not having intentionaly deserved your displeasure cannot allow myself to interpret it in this way. I am also beset with politicians who are forever asking for news and it is with the utmost difficulty that I can make them believe that I have none, as they think I keep it secret: I was yesterday spoken to in this manner by the mayor of the City.
I shall be much obliged to my good Friend Temple if he will write to me when you are too busy to do it.
I have received a Letter from Major Lutlock in which he says that an order had arived from the English Embassador, but that he was luckily on board the Ship, else he would have been obliged to return to his Regiment. I hope the Ship is by this time gone. I am with the greatest Respect Your dutifull and affectionate Kinsman
J Williams Junr
 
Addressed: Doctor Franklin
